Citation Nr: 0004114	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98 00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether apportionment of death pension benefits on behalf of 
the appellant's son is correct.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to May 
1943.  In March 1996, the institutional custodian of G-, the 
veteran's helpless son, requested apportionment of the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits on his behalf.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 determination of the St. Petersburg, Florida, 
Regional Office (RO) which apportioned the appellant's VA 
improved death pension benefits on the behalf of G.  On July 
8, 1997, the RO informed the appellant of the apportionment.  
On July 23, 1997, the appellant submitted a notice of 
disagreement.  On August 19, 1997, the RO issued a statement 
of the case to the appellant.  On January 9, 1998, the 
appellant submitted a substantive appeal.  

Initially, the Board observes that both the appellant and the 
institutional custodian of G. executed an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) in favor of the American Legion.  In October 
1999, the American Legion filed a motion to withdraw from 
representation of both the appellant and G- in accordance 
with 38 C.F.R. § 20.608(b) (1999) given its inability to 
simultaneously represent the parties.  The appellant has not 
contested the motion.  As good cause has been demonstrated 
and the provisions of 38 C.F.R. § 20.608(b) (1999) have been 
met, the Board grants the American Legion's motion to 
withdraw from representation of the parties.   


REMAND

In reviewing the claims file, the Board observes that this a 
simultaneously contested claim and the provisions of 38 
C.F.R.§ 20.501(b) (1999) are for application.  That 
regulation requires that an appellant's substantive appeal 
must be filed within thirty days from the date of mailing of 
the statement of the case.  The RO issued the statement of 
the case to the appellant on August 19, 1997.  On January 9, 
1998, the appellant submitted a substantive appeal.  

In a precedent opinion dated August 18, 1999, the General 
Counsel of the VA concluded that the Board has the authority 
to adjudicate or address in the first instance the question 
of the timeliness of a substantive appeal and may dismiss an 
appeal in the absence of a timely filed substantive appeal.  
The General Counsel directed that the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  Therefore, 
the appellant is informed of the Board's intent to consider 
the timeliness of her January 1998 substantive appeal and her 
right to submit additional evidence and argument as to that 
issue.  Accordingly, this case is REMANDED for the following 
action:

1.  The appellant should clarify whether 
she wishes to be represented.  If so, she 
should complete an Appointment of 
Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) 
in favor of her designated 
representative.  She should inform any 
prospective representative that this is a 
contested claim.  

2.  The appellant is free to submit 
evidence and argument as to the issue of 
the timeliness of her substantive appeal.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  




